DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 10-4-21 is acknowledged.

Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus and computer program, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-4-21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Further claim 1 recites “connecting the manipulator to the particle by depositing a connecting material on the manipulator and/or the particle”. However, application specification describes the tip contacting the particles and having connecting material deposited on it, which based in the language of claim 2 would not be a part of the manipulator. Therefore it is unclear what is encompassed by the terms “manipulator” and “tip”.
Claim 12 recites depositing an auxiliary structure on the particle. However, claim 12 recites depositing a connecting material and the specification recites that the auxiliary structure connects the particle with the manipulator (see page12 of applicants filed specification). Therefore, it is unclear what the difference is between the connecting material and the auxiliary structure. For the purposes of examination the limitation will be interpreted as part of the connecting material.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takaoka, Osamu et al. JP2005084582 (JP’582) (translation used for citation) evidenced by Borromeo et al. US 2016/0274145 (US’145).

Regarding claims 1 and 12, JP’582 teaches, to cleanly and absolutely remove particles present on a photomask (abstract). JP’582 further teaches particles are removed from the photomask using a mechanical / electromagnetic interaction or chemical reaction between the probe of the scanning probe microscope and the particles on the photomask (removing a particle from a photolithographic mask) (para. 7). In accordance with the position information of the defect inspection apparatus or defect correction apparatus that found the particle, the stage of the apparatus including the nonmagnetic atomic force microscope probe is moved to the position where the particle is present (para. 16) (positioning a manipulator, which is movable relative to the mask, in the vicinity of the particle to be removed). A technique using a transmission electron microscope sample preparation technique performed in a focused ion beam apparatus can also be used for particle removal. Move the atomic force microscope stage combined with an electron beam device or ion beam device with a deposition function and an etching function in vacuum according to the position information of the defect inspection device or defect correction device that found the particle to the position where the particle is located. In the observation mode of the atomic force microscope, the region including the particles is observed to recognize the position of the particles. As shown in FIG. 5 (a), an electron beam or an ion beam is first introduced while flowing the deposition source gas from the deposition gas supply system 8 with manipulator) in contact with the particles adhering to the photomask. In step 7, a deposition film 9 (connecting material/auxiliary structure) is formed and bonded (connecting the manipulator to the particle by depositing a connecting material on the manipulator and/or the particle from the vapor phase). With the particles adhering to the probe, the particles 1 are moved away from the glass substrate with a strong force, and the particles 1 are moved (removing the particle by moving the manipulator relative to the photolithographic mask). As shown in FIG. 5B, the deposition film 9 is etched by the electron beam or ion beam 7 (particle-beam) while flowing the etching gas from the etching gas supply system 10 at the particle movement destination, and the particles 1 are separated (separating the removed particle from the manipulator by carrying out a particle-beam-induced etching process) (para. 14, see fig. 5). Therefore, JP’582 teaches a method for removing a particle from a photolithographic mask, the method comprising the following steps: a. positioning a manipulator, which is movable relative to the mask, in the vicinity of the particle to be removed; b. connecting the manipulator to the particle by depositing a connecting material on the manipulator and/or the particle from the vapor phase; c. removing the particle by moving the manipulator relative to the photolithographic mask; and d. separating the removed particle from the manipulator by carrying out a particle-beam-induced etching process, with regard to claim 1, and depositing an auxiliary structure on the particle, with regard to claim 12.
JP’582 is silent about the particle-beam-induced etching process removes at least a portion of the manipulator. However, an electron beam or ion beam etching process applied to an a scanning probe microscope probe would cause at least some at least a portion of the manipulator. This is further evidenced by US’145 who teaches that applying a focus ion beam to a tip of a atomic force microscope probe, which is done in the method of JP’582, would result is etching the tip (para. 5 and 22). Therefore, the process of JP’582 would include the particle-beam-induced etching process removes at least a portion of the manipulator.

Regarding claims 8-10, JP’582 teaches the method of removing a particle from a photolithographic mast of claim 1. JP’582 further teaches shown in FIG. 5 (a), an electron beam or an ion beam (focused particle beam) is first introduced while flowing the deposition source gas (precursor gas) from the deposition gas supply system 8 with the scanning probe microscope probe 2 in contact with the particles adhering to the photomask (para. 14). Therefore, JP’582 further teaches wherein step b. comprises: providing a precursor gas in the region of the particle and of the manipulator, with regard to claim 8, wherein step b. comprises: providing a means in the region of the particle and of the manipulator for charging the precursor gas such that the connecting material is deposited, with regard to claim 9 and wherein the means comprises at least one of the following elements: a focused particle beam, with regard to claim 10.

Regarding claim 11, JP’582 teaches the method of removing a particle from a photolithographic mast of claim 1. JP’582 further teaches scanning probe microscopes have strong locality due to the sharp tip and high positioning ability unique to high-resolution microscopes, and do not adversely affect normal patterns using positional information of defect inspection equipment (para. 9). Therefore the particle is analyzed analyzing a material of the removed particle.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP’582 as applied to claim 1 above, and further in view of Kaya et al. US 2009/0025465 (US’465).

Regarding claim 2, JP’582 teaches the method of removing a particle from a photolithographic mast of claim 1.

JP’582 does not teach depositing a sacrificial tip on the manipulator.

US’465 teaches a miniaturized spring element is intended to be particularly suitable for use as a beam probe or cantilever for detecting atomic or molecular forces, in particular in an atomic force microscope. The spring element is produced using the principle of local deposition with focused energetic particles or electromagnetic waves or by pyrolytically induced deposition (abstract). US’465 further teaches that a superficial coating (sacrificial tip) can be deposited to cover the probe and give the probe desirable properties for being used for detection (para. 34). It is commonly known that scanning probe tips experience wear and therefore the superficial coating can be considered a sacrificial material that will wear off over time.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of JP’582 to include depositing a sacrificial tip on the manipulator because US’465 teaches it can be done to  give the probe desirable properties for being used for detection.

Regarding claim 3, the modified method of JP’582 teaches the method of removing a particle from a photolithographic mast of claim 2. US’465 further teaches a particle beam can be used for deposition (para 25-26), which reads on wherein depositing the sacrificial tip comprises the application of at least one of the following steps: a particle-beam-induced deposition process.

Regarding claim 4, the modified method of JP’582 teaches the method of removing a particle from a photolithographic mast of claim 2. JP’582 further teaches that the manipulator is part of an scanning probe microscope which is used to scan the EUV mask to find the location of the particles, as discussed above. Therefore, the modified method of JP’582 further teaches wherein the manipulator has a measuring tip for examining the photolithographic mask and the method further comprises the following step: placing the sacrificial tip on the measuring tip. 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka, Osamu et al. JP2005084582 (JP’582) (translation used for citation) in view of Singer US2011/0279799 (US’799).

Regarding claim 5, JP’582 teaches, to cleanly and absolutely remove particles present on a photomask (abstract). JP’582 further teaches particles are removed from the photomask using a mechanical / electromagnetic interaction or chemical reaction between the probe of the scanning probe microscope and the particles on the photomask (removing a particle from a photolithographic mask) (para. 7). In accordance with the position information of the defect inspection apparatus or defect correction apparatus that found the particle, the stage of the apparatus including the nonmagnetic atomic force microscope probe is moved to the position where the particle is present (para. 16) (positioning a manipulator, which is movable relative to the mask, in the vicinity of the particle to be removed). A technique using a transmission electron microscope sample preparation technique performed in a focused ion beam apparatus can also be used for particle removal. Move the atomic force microscope stage combined with an electron beam device or ion beam device with a deposition function and an etching function in vacuum according to the position information of the defect inspection device or defect correction device that found the particle to the position where the particle is located. In the observation mode of the atomic force microscope, the region including the particles is observed to recognize the position of the particles. As shown in FIG. 5 (a), an electron beam or an ion beam is first introduced while flowing the deposition source gas from the deposition gas supply system 8 with the scanning probe microscope probe 2 (manipulator) in contact with the particles adhering to the photomask. In step 7, a deposition film 9 is formed and bonded (connecting the manipulator to the particle by depositing a connecting material on the manipulator and/or the particle from the vapor phase). With the particles adhering to the probe, the particles 1 are moved away from the glass substrate with a strong force, and the particles 1 are moved (removing the particle by moving the manipulator relative to the photolithographic mask). As shown in FIG. 5B, the deposition film 9 is etched by the electron beam or ion beam 7 (particle-beam) while flowing the etching gas from the etching gas supply system 10 at the particle movement destination, and the particles 1 are separated (separating the removed particle from the manipulator by carrying out a particle-beam-induced etching process) (para. 14, see fig. 5). Therefore, JP’582 teaches a method for removing a particle from a photolithographic mask, the method comprising the following steps: a. positioning a manipulator, which is movable relative to the mask, in the vicinity of the particle to be removed; b. connecting the manipulator to the particle by depositing a connecting material on the manipulator and/or the particle from the vapor phase; c. removing the particle by moving the manipulator relative to the photolithographic mask.
.
JP’582 does not teach wherein a particle beam that induces the deposition is provided through the manipulator.

US’799 teaches This object is achieved, according to one formulation of the invention, by an EUV lithography device which is of the type mentioned in the introduction and which has a processing device for processing an optical element, in particular the mask, preferably in a locally resolved manner, at a processing position in the EUV lithography device. The processing device comprises: a gas supply device having a gas nozzle for the preferably local supply of a gas stream to the surface of the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of JP’582 to include wherein a particle beam that induces the deposition is provided through the manipulator because us’799 teaches that deposition gases can be provided through a pathway of a particle removal device used to clean an EUV mask and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Regarding claim 6, the modified method of JP’582 teaches the method of removing a particle from a photolithographic mast of claim 5. US’799 further teaches an gas outlet 26a, which reads on wherein the manipulator has an opening (see fig. 3).

Regarding claim 7, the modified method of JP’582 teaches the method of removing a particle from a photolithographic mast of claim 6. The modified method of JP’582 would further include wherein the connecting material is deposited on at least one edge of the opening of the manipulator, since the deposited material is deposited at the tip and the gas outlet opening is also at the tip.



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over JP’582.

Regarding claim 13, JP’582 teaches the method of removing a particle from a photolithographic mast of claim 1. JP’582 further teaches that electrostatic characteristics of the particle and probe can be adjusted and used to assist in attaching the particle to the probe and removing it from the mask (para. 11). Therefore one of ordinary skill in the art would know that they could use electrostatic charging to compensate for any undesired charging of the particle or probe during the deposition process.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of JP’582 to include compensating electrostatic charging during the deposition of the connecting material using a charging compensation system because JP’582 teaches it can be used in an alternative method of removing a particle from a mask and it is prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose, in order to form a third method to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713